Per Curiam.
Defendants appeal from their convictions upon pleas of guilty to the charge of gross indecency with a female. MCLA § 750.338b (Stat Ann 1954 Rev § 28.570 [2]). The people have filed a motion to affirm.
Both defendants claim the trial court erred in its examination pursuant to GCR 1963, 785.3(2) because all of the elements of the offense charged were established not in their own words, but through “yes” answers to leading questions propounded by the court. Judge Levin writing for the Court in People v. Byrd (1968), 12 Mich App 186, noted a similar allegation of error and found it “devoid of merit” necessitating “no further amplification”. 12 Mich App at 192. We concur in this view and note *589in addition that the form and manner for conducting the examination required by GrCR 1963, 785.3(2) has been left to the discretion of the trial judge. People v. Bumpus (1959), 355 Mich 374, 380.
Defendant Watson also claims that the trial court erred in sentencing him to a term of 4-1/2 to 5 years in the state prison, apparently because he believed a term of only 2-1/2 to 5 years would be imposed. The plea transcript reveals he was clearly advised and understood that the court could impose a sentence of five years imprisonment if the plea of guilty were accepted. Our Court exercises no supervisory control over sentences within the period statutorily-authorized. People v. Jew (1970), 21 Mich App 408; People v. Rawlins (1969), 19 Mich App 514. Watson’s claim contains no allegation as to persons inducing his expectation of a lesser penalty so as to require a remand pursuant to People v. Bartlett (1969), 17 Mich App 205.
The allegations of error are manifestly so insubstantial as to require no argument or formal submission. Motion to affirm is granted.